UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Mrs. Akofa, )
Plaintiff, §
v. § Civil Action No. 19-254 (UNA)
Michael D. Johnson et al., §
Defendants. §
MEMORANDUM OPINION

 

This matter is before the Court on plaintiff’ s pro se complaint and application to proceed
in forma pauperis (IFP). The Court Will grant the IFP application and dismiss the complaint for
lack of subject matter jurisdiction.

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only When a “federal question” is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. “For jurisdiction to exist under 28 U.S.C. § 1332, there
must be complete diversity between the parties, Which is to say that the plaintiff may not be a
citizen of the same state as any defendant.” Bush v. Butler, 521 F. Supp. 2d 63, 71 (D.D.C. 2007)
(citing Owen Equip. & Erection C0. v, Kroger, 437 U.S. 365, 373-74 (1978)). A party seeking
relief in the district court must at least plead facts that bring the suit Within the court’s
jurisdiction. See Fed. R. Civ. P. 8(a). Failure to plead such facts Warrants dismissal of the

action. See Fed. R. Civ. P. 12(h)(3).

The complaint, styled as an “Emergency Motion Regarding lmproper Venue: Order to
Discharge,” is brought by a Maryland resident against an attorney and law firm in Baltimore,
Maryland. See Compl. Caption. The complaint arises from the attomey’s representation of
plaintiff in court proceedings in Maryland. lt does not present a cognizable federal question, and
diversity jurisdiction is lacking because both parties are citizens of Maryland. Additionally,
plaintiff has not pled an amount in controversy, much less the threshold amount. Therefore, this
case Will be dismissed. A separate order accompanies this Memorandum Opinion.

;MMM

United States District Judge

 

Date: February 2 ,2019